

114 S2038 IS: Jumpstart GSE Reform Act
U.S. Senate
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2038IN THE SENATE OF THE UNITED STATESSeptember 16, 2015Mr. Corker (for himself, Mr. Warner, Mr. Vitter, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide certainty that Congress and the Administration will undertake substantive and structural
			 housing finance reform, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Jumpstart GSE Reform Act.
 2.DefinitionsAs used in this Act, the following definitions shall apply:
 (1)EnterpriseThe term enterprise has the same meaning as in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
			(2)Guarantee
 feeThe term guarantee fee has the same meaning as in section 1327(a) of the Housing and Community Development Act of 1992 (12 U.S.C. 4547(a)).
 (3)SecretaryThe term Secretary means the Secretary of the Treasury.
			(4)Senior
 Preferred Stock Purchase AgreementThe term Senior Preferred Stock Purchase Agreement means—
 (A)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as such Agreement has been amended on May 6, 2009, December 24, 2009, and August 17, 2012, respectively, and as such Agreement may be further amended and restated, entered into between the Department of the Treasury and each enterprise, as applicable; and
 (B)any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued or sold pursuant to such Agreement.
				3.Prohibition on
 use of guarantee fees to offset other government spendingAn increase in the guarantee fee required to be charged by an enterprise may not be used to offset an increase in outlays or a reduction in revenues for any purpose other than those related to the enterprises' business functions under—
 (1)the congressional budget; (2)the Balanced Budget and Emergency Deficit Control Act of 1985; or
 (3)the Statutory Pay-As-You-Go Act of 2010.
			4.Limitations on
 sale of preferred stockNotwithstanding any other provision of law or any provision of the Senior Preferred Stock Purchase Agreement, the Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise dispose of any outstanding shares of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement, until such time as Congress has passed and the President has signed into law legislation that includes a specific instruction to the Secretary regarding the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of the senior preferred stock so acquired.